Citation Nr: 0609721	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant is the child of the veteran.  The veteran had 
active service from October 1965 to March 1966, and from 
September 1967 to October 1969.  This appeal arises from an 
October 2002 rating decision of the Denver, Colorado Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will pay a monthly allowance to any child of a Vietnam 
veteran for any disability resulting from spina bifida 
suffered by such child.  38 U.S.C.A. § 1805 (West 2002); 
38 C.F.R. § 3.814 (2005).  The appellant is seeking that 
allowance.  She reports that her father served in Vietnam, 
and that she has spina bifida.

The Board will remand this case for the development of 
additional relevant evidence.  The claims file contains two 
service separation documents, DD Forms 214, for the veteran; 
but those records do not indicate whether he served in 
Vietnam.  On remand, the RO should obtain the veteran's 
service personnel file, including records of the locations 
where the veteran served.  The appellant indicates that she 
has disabilities, and that she has had some information that 
she has spina bifida; but the medical records in the claims 
file do not clearly indicate whether she has spina bifida.  
On remand, the appellant should receive a VA medical 
examination to determine whether she has spina bifida, and, 
if so, what disabilities she has as a result of spina bifida.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel file, including records 
showing the locations where the veteran 
served.

2.  The RO should schedule the appellant 
for a VA medical examination to determine 
the presence and manifestations of any 
spina bifida.  Any necessary imaging and 
testing should be performed.  The examiner 
should state whether the appellant has 
spina bifida.  If the examiner finds that 
the appellant has spina bifida, the 
examiner should provide findings as to the 
nature and severity of any disabilities 
resulting from spina bifida.

3.  Thereafter, the RO should review the 
case.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


